DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recites the limitation “output a transfer request for data to be transferred from the first memory to the second memory or data to be transferred from the second memory to the first memory”. It is unclear what the structure of the transfer request is. Is it one request including both alternatives or does the transfer request just include one of the two options and if so how is that option determined? Further, claims 1 and 7 recites the limitation: “a data amount to be transferred in a second access to the first memory and the second memory through the memory controller in response to the transfer request”. The transfer request is for transferring data in one direction or the other (from one memory to another), not both. But, this limitation states that a second access is to transfer a data amount to both the first and second memory, not from one memory to another. It is unclear what the relationship between the transfer request and second access is.
Claims 1 and 7 recites the limitation “a second access to the first memory and the second memory through the memory controller in response to the transfer request, an execution timing of the second access; and execute the second access at the controlled execution timing”. The claim states that “a second access”(singular) is sent to both the first and second memory. Is this unclear whether the term “a second access” is a singular access, an identical access sent to both memories or if this limitation is referring to each memory getting its own second access. Further the claims state “the second access” (singular), it is unclear what second access is being referred too, a second access to the first memory, second memory or both.
Claims 2 and 8 recites the limitation "the second access" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the second access” is referring back to a second access to the first memory or a second access to the second memory from claims 1 and 7. Claims 6 and 12 also recite the limitation “the second access” and therefore have the same antecedent basis issues.
Claims 2 and 8 recites the limitation “…in a time period during which a state where an access number of the one or more first accesses per a given interval is less than a threshold is estimated to continue”. It is unclear what this limitation requires/it’s scope. It is unclear what is less than a threshold and what is estimated to continue.
Further claims 2 and 8 recites the limitation “output an execution instruction to execute the second access; and execute the second access in response to the execution instruction”. Claims 1 and 7 already disclose the limitation “execute the second access at the controlled execution timing”. As stated in item 5 it is unclear which second access this limitation is referring too and if this limitation is requiring the second access to be executed again after it has been executed in claim 1.
The remaining dependent claims are rejected due to their dependency on a rejected base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136